DETAILED ACTION
This Office action is in response to amendment/remarks filed on 5 December 2022. Claims 1-20 are pending in the application.  

This Application is a division of application Serial No. 15/589259, filed 05/08/2017, now U.S. Patent No. 10,861,971, which is a continuation of application Serial No. 14/134302, filed 12/19/2013, now U.S. Patent No. 9,691,898.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronholz et al., US PG pub. 20100244107 A1.
With respect to claim 1, Kronholz discloses forming a gate structure (151, fig. 1d) onto a semiconductor substrate (101/102, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the semiconductor substrate (101/102, fig. 1d) adjacent to a side of the gate structure (151, fig. 1d); and forming one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) within the source/drain recess (106b, fig. 1b), wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a strain inducing component (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) with a strain inducing component (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) concentration profile that continuously decreases from a bottommost surface of the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) to a position above the bottommost surface, and that continuously decreases (¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) from a sidewall of the one or more strain inducing materials ((¶0032) to a second position laterally separated from the sidewall by a non-zero distance (as shown in Fig. 1h, since the implanted dopants laterally diffuse from the sidewall by a non-zero distance) the bottommost surface and the sidewall of the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) physically contacting the semiconductor substrate (101/102, fig. 1h). 
With respect to claim 2, Kronholz discloses wherein the source/drain recess (106b, fig. 1b) is formed so that the semiconductor substrate (101/102, fig. 1b) overhangs a part of the source/drain recess (106b, fig. 1b); and wherein the one or more strain inducing materials ((¶0032) are separated from the gate structure (151b) by the semiconductor substrate (101/102, fig. 1b) along a vertical line perpendicular to an upper surface of the semiconductor substrate (surface of 102B part of substrate 101/102, fig. 1B).
With respect to claim 3, Kronholz discloses the one or more strain inducing materials (¶0032) comprise: a first strain inducing layer having a first strain inducing component concentration profile (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that decreases as a vertical distance and a horizontal distance from the semiconductor substrate (101/102, fig. 1b) increases; and a second strain inducing layer (108b, fig. 1d) over the first strain inducing layer, wherein the second strain inducing layer (108b, fig. 1d) comprises a second strain inducing component concentration profile (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that increases as the vertical distance and horizontal distance from the semiconductor substrate (101/102, fig. 1) increase.
With respect to claim 4, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a first strain inducing layer (107b, fig. 1d) having a first strain inducing component concentration profile (107b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that continuously decreases from a first bottom surface contacting the semiconductor substrate (101/102, fig. 1d) to a first upper surface facing away from the semiconductor substrate (101/102, fig. 1d). 
With respect to claim 5, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”) comprise a second strain inducing layer (108b, fig. 1d) having a second strain inducing component concentration profile (108b, fig. 1d;¶0032; degree of strain may substantially depend on the germanium concentration; ¶0033; a decreasing germanium concentration may be observed with increasing height) that continuously increases from a second bottom surface contacting the first upper surface to a second upper surface facing away from the semiconductor substrate (101/102, fig. 1d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al., US PG pub. 20100244107 A1; in view of Kwok et al., US PG Pub. 20120181625 A1.
With respect to claim 6, Kronholz discloses wherein the one or more strain inducing materials (¶0032 “the silicon/germanium alloy 107B may be formed on the basis of well-established deposition recipes, wherein a germanium concentration may be adjusted to approximately 25 atomic percent germanium or higher”), however, Kronholz does not disclose strain inducing materials further comprise a third strain inducing layer having a third strain inducing component concentration profile that is substantially constant, wherein the third strain inducing component concentration profile has a third maximum concentration and the second strain inducing component concentration profile has a second maximum concentration that is larger than the third maximum concentration.. 
Kwok discloses in figure 9 third strain inducing layer (240) having a third strain inducing component concentration profile (240) that is substantially constant. Since Kwok third strain inducing layer is constant Kronholz’s second strain would have a larger maximum concentration than third strain inducing component concentration profile since the third strain has a constant profile. Since the transistor device of Kwok has improved source/drain regions which prevent or reduce defects and achieve high strain effect resulting from the epitaxial layers of the source/drain regions to thereby enhance device performance, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include first, second, and third SiGe layers in the known transistor device of Kronholz.

Allowable Subject Matter
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of forming a transistor device, comprising: forming a gate structure onto a substrate; forming a source/drain recess within the substrate next to the gate structure; forming a first strain inducing layer onto a horizontally extending surface and sidewalls of the substrate that define the source/drain recess; and forming a second strain inducing layer within the source/drain recess and onto a horizontally extending surface and along interior sidewalls of the first strain inducing layer that face one another, wherein the first strain inducing layer comprises a first strain inducing component with a first concentration profile that is discontinuous with a second concentration profile of a second strain inducing component within the second strain inducing layer.
Kronholz et al. is related to method of manufacture semiconductor transistor. Kronholz teaches forming a gate structure (151, fig. 1d) onto a substrate (101/102, fig. 1d); forming a source/drain recess (106b, fig. 1b) within the substrate (101/102, fig. 1d) next to the gate structure (151, fig. 1d); forming a first strain inducing layer (107b, fig. 1d) in the source/drain recess (106b, fig. 1b), however Kronholz fails to teach wherein the first strain inducing layer has a first concentration profile that decreases as a distance from the substrate increases; and forming a second strain inducing layer in the source/drain recess, wherein the second strain inducing layer has a second concentration profile that increases as a distance from the first strain inducing layer increases, as recited in independent claim 16. Claims 8-15, 17-20 contain allowable subject matter by virtue of their dependency. 

Response to Arguments
Applicant's arguments filed 5 December 2022 have been fully considered but they are not persuasive. Applicant has argued that Kronholz fails to anticipate a strain inducing component concentration profile that continuously decrease from a sidewall of one or more strain inducing materials to a second position laterally separated from the sidewall, as recited in claim 1. However, Kronholz teaches implanting and laterally diffusing dopants, as shown in Fig. 1h, which would continuously decreases a strain-inducing component concentration from a sidewall of the one or more strain inducing materials to a second position laterally separated from the sidewall by a non-zero distance.This limitation is not deemed to patentably distinguish Applicant’s claimed method from that of Kronholz. Therefore, the rejection of claims 1-6 over Kronholz et al. has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822


/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822